1    CHRISTOPHER CHIOU
     Acting United States Attorney
2    Nevada Bar Number 14853
     JARED L. GRIMMER
3    Assistant United States Attorney
     501 Las Vegas Boulevard South, Suite 1100
4    Las Vegas, Nevada 89101
     Tel: (702) 388-6336
5    Fax: (702) 388-6418
     jared.l.grimmer@usdoj.gov
6    Attorneys for the United States

7
                                UNITED STATES DISTRICT COURT
8                                    DISTRICT OF NEVADA
9    UNITED STATES OF AMERICA,                          Case No. 2:21-cr-00130-JCM-VCF -00059-
                                                       VCF0000-XXX
10                 Plaintiff,                           Motion to Unseal Case

11         v.

12   YANDER ALEXIS RODRIGUEZ-GALLEGOS,

13                Defendant.

14

15         The United States of America, by and through its attorneys, Christopher Chiou,

16   Acting United States Attorney, and Jared L. Grimmer, Assistant United States Attorney,

17   moves for entry of the proposed Order unsealing the above-captioned case.

18         In support of its motion, the Government states:

19      1. On or about March 10, 2021, a Complaint was filed with the Court, charging Mr.

20   Rodriguez-Gallegos with violation of 8 U.S.C. § 1326(a), Deported Alien Found in the

21   United States. See ECF No. 1, 2:21-mj-00212-BNW.

22      2. Mr. Rodriguez-Gallegos made an initial appearance before the Court on or about

23   March 15, 2021, and was ordered detained pending trial. Id. at ECF Nos. 5, 14. Mr.

24   Rodriguez-Gallegos remains detained by the U.S. Marshals Service.
     Case 2:21-cr-00130-JCM-VCF *SEALED* Document 18 Filed 05/06/21 Page 2 of 3




1       3. Mr. Rodriguez-Gallegos has signed a plea agreement with the United States, and

2    this Court has set a change of plea hearing for July 16, 2021. This case was not sealed when

3    it was before the Magistrate Court, but when set before this Court, it was designated as

4    sealed.

5       4. Therefore, the United States moves this Court to unseal the above-captioned case, in

6    that keeping it sealed is not necessary.

7              DATED this 6th day of May, 2021.

8                                               CHRISTOPHER CHIOU
                                                Acting United States Attorney
9

10                                                     /s/ Jared L. Grimmer
                                                JARED L. GRIMMER
11                                              Assistant United States Attorney

12

13

14

15

16

17

18

19

20

21

22

23

24


                                                   2
1                            UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEVADA
2

3    UNITED STATES OF AMERICA,                              Case No. 2:21-cr-00130-JCM-VCF --00059---

4                   Plaintiff,                              Order Unsealing Case

5           v.

6    YANDER ALEXIS RODRIGUEZ-GALLEGOS,

7                          Defendant.

8

9           Upon consideration and review of the Government’s motion:

10          IT IS HEREBY ORDERED that the above-captioned matter, United States of America

11   v. Yander Alexis Rodriguez-Gallegos, is unsealed.

12          DATED this
                  May______  day of May, 2021.
                       13, 2021.

13                                                       By the Court:

14
                                                         ____________________________
15                                                       Honorable James C. Mahan
                                                         United States District Judge
16

17

18

19

20

21

22

23

24


                                                     3
